                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                              NO. 5:15-CR-62-H
                              NO. 5:15-CR-67-H
                              NO. 5:15-CR-68-H


UNITED STATES OF AMERICA,             )
                                      )
      v.                              )
                                      )
DUKE ENERGY BUSINESS SERVICES         )
                                                         ORDER
LLC; DUKE ENERGY CAROLINAS,           )
LLC; and DUKE ENERGY                  )
PROGRESS, INC.,                       )
       Defendants.                    )



      The court is in receipt of the revised invoice of the court

appointed monitor, Benjamin F. Wilson and the law firm, Beveridge

& Diamond, P.C., (“CAM”) dated June 30, 2020, which was submitted

to this court on July 17, 2020.           This invoice covers services

rendered by the CAM for the time period of May 1, 2020 through

May 13, 2020, and disbursements listed through May 31, 2020.

The parties have informed the court they have no objections to

the   invoice    submitted.         Therefore,     the    court,       having

carefully   reviewed the submissions, hereby approves the invoice

for fees in the      amount    of   $50,177.50,   plus   disbursements     of

$46,650.99 for a total invoice of $96,828.49.              Defendants are

directed to render




        Case 5:15-cr-00062-H Document 143 Filed 07/29/20 Page 1 of 2
payment of $96,828.49 to BEVERIDGE & DIAMOND, P.C., within 45 days

of the electronic submission of this invoice on July 17, 2020.


     This 28th day of July 2020.



                            ___________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge

At Greenville, NC
#35




                                    2

       Case 5:15-cr-00062-H Document 143 Filed 07/29/20 Page 2 of 2
